Case 2:20-cv-00422-JES-MRM Document 85 Filed 07/30/21 Page 1 of 14 PageID 1398



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

 CMR CONSTRUCTION & ROOFING
 LLC,

            Plaintiff,

 v.                                 Case No:   2:20-cv-422-FtM-29MRM

 THE   ORCHARDS   CONDOMINIUM
 ASSOCIATION, INC.,

            Defendant.


 THE   ORCHARDS   CONDOMINIUM
 ASSOCIATION, INC.,

            Plaintiff,

 v.                                 Case No:   2:20-cv-564-FtM-29MRM

 EMPIRE INDEMNITY INSURANCE
 COMPANY and CMR CONSTRUCTION
 & ROOFING LLC,

            Defendants.


 CMR CONSTRUCTION & ROOFING,
 LLC,   a/a/o  The   Orchards
 Condominium     Association,
 Inc.,

            Plaintiff,

 v.                                 Case No:   2:20-cv-917-FtM-29MRM

 EMPIRE INDEMNITY      INSURANCE
 COMPANY,

            Defendant.


                             OPINION AND ORDER
Case 2:20-cv-00422-JES-MRM Document 85 Filed 07/30/21 Page 2 of 14 PageID 1399



       This   matter   comes   before    the   Court   on   defendant   Empire

 Indemnity Insurance Company’s Motion to Dismiss CMR Construction

 & Roofing LLC a/a/o The Orchards Condominium Association, Inc.’s

 Amended Complaint (Doc. #57) filed on April 15, 2021.             Plaintiff

 CMR Construction and Roofing, LLC filed a Response in Opposition

 (Doc. #74) on June 18, 2021, and Empire filed a Reply (Doc. #84)

 on July 21, 2021.     For the reasons set forth below, the motion is

 denied.

                                        I.

       The Orchards Condominium Association, Inc. (The Orchards) is

 a residential condominium association in Naples, Florida.                The

 Orchards was issued an insurance policy (the Policy) by Empire

 Indemnity Insurance Company (Empire) providing insurance coverage

 on thirty-one buildings. In September 2017, The Orchards sustained

 significant roof and exterior damage caused by wind and rain from

 Hurricane Irma.

       In April 2018, The Orchards entered into a Contract for

 Services (the Contract) with CMR Construction and Roofing, LLC

 (CMR) to provide roofing repairs.           The Orchards also provided CMR

 with an Assignment of Benefits (the Assignment) which assigned to

 CMR all of The Orchards’ rights to the Empire insurance benefits




                                        2
Case 2:20-cv-00422-JES-MRM Document 85 Filed 07/30/21 Page 3 of 14 PageID 1400



 relating to the roof repairs. Both the Contract and the Assignment

 were signed by The Orchards’ president, Mark Johnson. 1

       In September 2018, CMR filed a one-count breach of contract

 complaint against Empire in state court, which was removed to

 federal court based on diversity jurisdiction under 28 U.S.C. §

 1332(a).    CMR Constr. & Roofing, LLC v. Empire Indem. Ins. Co.,

 Case No. 2:18-cv-779 (Doc. #1; Doc. #3.)                  CMR, as The Orchards’

 assignee,    asserted     that    Empire         breached     the      Policy   by

 underestimating the costs necessary to make all repairs and failing

 to acknowledge coverage for all the damages sustained by The

 Orchards.      In April 2020, the district court entered summary

 judgment in favor of Empire, which was affirmed on appeal by the

 Eleventh Circuit Court of Appeals.              CMR Constr. & Roofing, LLC v.

 Empire Indem. Ins. Co., 843 F. App’x 189 (11th Cir. 2021).

       In November 2020, CMR filed suit against Empire again in CMR

 Construction    and   Roofing,   LLC       v.    Empire    Indemnity    Insurance

 Company, Case No. 2:20-cv-917.             On March 18, 2021, CMR filed a

 First Amended Complaint (Doc. #53) against Empire asserting two

 claims: (1) breach of contract and (2) petition for declaratory

 judgment.   As to Count One, CMR alleges Empire breached the Policy




       1The Policy, the Contract, and the Assignment have led to
 four separate lawsuits amongst the parties, three of which have
 been consolidated. The Court will focus on the two relevant to
 the motion currently before the Court.



                                        3
Case 2:20-cv-00422-JES-MRM Document 85 Filed 07/30/21 Page 4 of 14 PageID 1401



 when it failed to pay the estimated actual cost value (ACV) damages

 provided to Empire in April 2020.          (Id. ¶¶ 20-21, 30-37.)        As to

 Count Two, CMR seeks to have the Court declare (1) CMR is entitled

 to the benefits under the Policy’s Ordinance or Law Coverage

 provision, and (2) Empire breached the Policy.             (Id. ¶ 47.)

       On   April    15,   2021,   Empire   filed   the   motion   to   dismiss

 currently before the Court.        (Doc. #57.)     Empire argues the breach

 of contract claim is barred under the doctrine of res judicata and

 the rule against splitting causes of action.             (Id. p. 2.)   Empire

 also argues the declaratory judgment claim should be dismissed

 because it is duplicative of the breach of contract claim.                (Id.

 pp. 23-25.)        The Court will address each of these arguments in

 turn.

                                      II.

    A. Res Judicata

       “Res judicata is often analyzed as two separate components:

 claim preclusion and issue preclusion.”            Woodson v. Eleventh Jud.

 Cir. in & for Miami Dade Cnty., FL, 791 F. App’x 116, 119 (11th

 Cir. 2019) (citing Migra v. Warren City Sch. Dist. Bd. of Educ.,

 465 U.S. 75, 77 n.1 (1984)).        As the Supreme Court has stated:

       The preclusive effect of a judgment is defined by claim
       preclusion and issue preclusion, which are collectively
       referred to as “res judicata.” Under the doctrine of
       claim   preclusion,   a   final   judgment   forecloses
       “successive litigation of the very same claim, whether
       or not relitigation of the claim raises the same issues
       as the earlier suit.” New Hampshire v. Maine, 532 U.S.



                                       4
Case 2:20-cv-00422-JES-MRM Document 85 Filed 07/30/21 Page 5 of 14 PageID 1402



       742, 748, 121 S. Ct. 1808, 149 L. Ed. 2d 968 (2001).
       Issue   preclusion,   in  contrast,   bars   “successive
       litigation of an issue of fact or law actually litigated
       and resolved in a valid court determination essential to
       the prior judgment,” even if the issue recurs in the
       context of a different claim. Id., at 748–749, 121 S.
       Ct. 1808. By “preclud[ing] parties from contesting
       matters that they have had a full and fair opportunity
       to litigate,” these two doctrines protect against “the
       expense and vexation attending multiple lawsuits,
       conserv[e] judicial resources, and foste[r] reliance on
       judicial action by minimizing the possibility of
       inconsistent decisions.” Montana v. United States, 440
       U.S. 147, 153–154, 99 S. Ct. 970, 59 L. Ed. 2d 210
       (1979).

 Taylor v. Sturgell, 553 U.S. 880, 892 (2008) (footnote omitted).

       (1)   Legal Principles

       Res judicata is an affirmative defense.           Fed. R. Civ. P.

 8(c)(1). As an affirmative defense, the burden is upon the party

 asserting the defense to show the required prerequisites are

 satisfied.    In re Piper Aircraft Corp., 244 F.3d 1289, 1296 (11th

 Cir. 2001).     Thus, in this case the burden is upon Empire to

 establish res judicata.

       The first issue is whether the Court applies federal or state

 law to determine the preclusive effect of an earlier judgment of

 a federal court which exercised diversity jurisdiction.               “The

 preclusive effect of a federal-court judgment is determined by

 federal common law.”     Taylor, 553 U.S. at 891 (citing Semtek Int’l

 Inc. v. Lockheed Martin Corp., 531 U.S. 497, 507–08 (2001)). While

 “federal common law governs the claim-preclusive effect of a

 dismissal by a federal court sitting in diversity,” federal common



                                      5
Case 2:20-cv-00422-JES-MRM Document 85 Filed 07/30/21 Page 6 of 14 PageID 1403



 law should be derived from “the law that would be applied by state

 courts in the State in which the federal diversity court sits.”

 Semtek, 531 U.S. at 508. Accordingly, “[w]hen exercising diversity

 jurisdiction, we apply the state law of res judicata in which the

 federal diversity court sits.”       Aning v. Fed. Nat’l Mortg. Ass’n,

 754 F. App’x 816, 818 (11th Cir. 2018) (citing Semtek, 531 U.S. at

 508). 2

       Under Florida law, res judicata applies where there is:

       (1) identity of the thing sued for; (2) identity of the
       cause of action; (3) identity of the persons and parties
       to the action; (4) identity of the quality [or capacity]
       of the persons for or against whom the claim is made;
       and (5) the original claim was disposed on the merits.

 Lozman v. City of Riviera Beach, Fla., 713 F.3d 1066, 1074 (11th

 Cir. 2013) (marks and citations omitted).

       (2)   Application of Principles to Present Case

       Having reviewed the arguments of the parties, the Court finds

 Empire has failed to meet its burden in demonstrating all of the

 above requirements for res judicata under Florida law are met.




       2“This federal reference to state law will not obtain . . .
 in situations in which the state law is incompatible with federal
 interests.” Semtek, 531 U.S. at 509. Fortunately, “[a] comparison
 between Florida rules and federal rules governing claim and issue
 preclusion reveals that the relevant principles are largely
 identical.” SFM Holdings, Ltd. v. Banc of Am. Sec., LLC, 764 F.3d
 1327, 1337 (11th Cir. 2014) (citations omitted).



                                      6
Case 2:20-cv-00422-JES-MRM Document 85 Filed 07/30/21 Page 7 of 14 PageID 1404



 Specifically, the Court finds Empire has failed to show a common

 “identity of the cause of action.” 3

       “Identity of the cause of action is a question of ‘whether

 the facts or evidence necessary to maintain the suit are the same

 in both actions.’”       Lozman, 713 F.3d at 1074-75 (quoting Tyson v.

 Viacom, Inc., 890 So. 2d 1205, 1209 (Fla. 4th DCA 2005)).             “Florida

 law defines ‘identity of causes of action’ as actions ‘sharing

 similarity of facts essential to both actions.’” Kaplan v. Kaplan,

 624 F. App’x 680, 682 (11th Cir. 2015) (citations omitted).

       In   the   prior   lawsuit,   CMR,   as   assignee   of   the   Policy,

 submitted an estimate to Empire for replacement cost value (RCV)

 damages, which Empire did not pay.         CMR Constr. & Roofing, LLC v.

 Empire Indem. Ins. Co., 2020 WL 1557887, *1 (M.D. Fla. Apr. 1,

 2020).     CMR filed suit against Empire for breach of contract, and

 Empire subsequently moved for summary judgment because (1) the

 Policy requires repairs be made before Empire owes any RCV damages,

 and (2) it was undisputed such repairs had not been made.              Id. at

 *1-2. The Court agreed, finding Empire did not breach the Policy

 by failing to pay RCV damages “because CMR did not undertake any

 repairs to which that policy provision applied,” or by failing to



       Given this determination, the Court finds it unnecessary to
       3

 address whether the other components of res judicata under Florida
 law are met.    Similarly, the Court declines to address CMR’s
 suggestion that Empire’s argument can only be made via a motion
 for summary judgment. (Doc. #74, p. 4.)



                                      7
Case 2:20-cv-00422-JES-MRM Document 85 Filed 07/30/21 Page 8 of 14 PageID 1405



 pay ACV damages “because CMR never requested payment for ACV.”

 Id. at *2.    The Court granted summary judgment in Empire’s favor,

 id., and the Eleventh Circuit affirmed on appeal, CMR, 843 F. App’x

 at 193.

       According to the allegations in the First Amended Complaint,

 CMR submitted to Empire “an updated estimate” on April 14, 2020

 (Doc. #53, ¶ 20), or approximately two weeks after summary judgment

 was granted in the prior case.       This estimate included valuations

 for both RCV and ACV damages, and it was Empire’s failure to pay

 on this estimate that led to CMR’s lawsuit for, inter alia, breach

 of contract.      (Id. ¶ 21.)      Therefore, while the two lawsuits

 involve the same parties and the same Policy, they do not involve

 the same alleged breaches.       Although “[a] series of breaches of

 the same contract, all occurring before filing suit, should be

 brought in that suit,” Trustmark Ins. Co. v. ESLU, Inc., 299 F.3d

 1265, 1270 (11th Cir. 2002), “Florida courts have recognized that

 res judicata does not bar a second breach-of-contract action based

 on a subsequent breach,” Apple Glen Invs., L.P. v. Express Scripts,

 Inc., 700 F. App’x 935, 937 (11th Cir. 2017); see also U.S. Project

 Mgmt., Inc. v. Parc Royale East Dev., Inc., 861 So. 2d 74, 76-77

 (Fla. 4th DCA 2003) (concluding “[t]he defense of res judicata is

 inapplicable” because although “both actions involve breach of

 contract, U.S. Project is now suing based on a subsequent breach

 of the Consulting Agreement (failure to pay the incentive fee),



                                      8
Case 2:20-cv-00422-JES-MRM Document 85 Filed 07/30/21 Page 9 of 14 PageID 1406



 and not the same breach from the prior litigation (failure to pay

 the monthly consulting fees)”).           Accordingly, the Court finds

 Empire has failed to demonstrate a common identity of the cause of

 action, and therefore res judicata does not apply.                 See U.S.

 Project, 861 So. 2d at 77 (“[W]e find no common identity of the

 cause of action because the evidence necessary to maintain the

 first suit for breach of contract is different from the evidence

 needed in the current suit.”).

       Empire   argues    that   because   CMR   could   have   submitted   an

 estimate for ACV damages with its original estimate, it has waived

 its current breach of contract claim based on Empire’s alleged

 failure to pay ACV damages. (Doc. #57, p. 14.) The Court disagrees

 that this argument is a basis to find res judicata applicable.

 While Empire is correct that “res judicata bars relitigation in a

 subsequent cause of action not only of claims raised, but also

 claims that could have been raised,” Fla. Dep’t of Transp. v.

 Juliano, 801 So. 2d 101, 107 (Fla. 2001), it is clear that CMR’s

 current breach of contract claim could not have been raised in the

 prior action because it is based on events that occurred after

 summary judgment was granted in that case.              Because the alleged

 breach did not occur until after summary judgment, it cannot be

 said the current breach of contract claim “could have been raised”

 in the prior case.      Cf. AMEC Civil, LLC v. State, Dep’t of Transp.,

 41 So. 3d 235, 243 (Fla. 1st DCA 2010) (“In the present case, the



                                      9
Case 2:20-cv-00422-JES-MRM Document 85 Filed 07/30/21 Page 10 of 14 PageID 1407



 numerous alleged breaches of the indivisible contract could with

 propriety have been litigated and determined in a single action.”

 (marks    and   citation    omitted)).     Accordingly,   Empire’s    waiver

 argument does not support application of res judicata. 4

    B. Claim Splitting

       Empire next argues that CMR’s lawsuit is barred by the rule

 against claim splitting. (Doc. #57, pp. 22-23.) “The rule against

 splitting causes of action makes it incumbent upon plaintiffs to

 raise all available claims involving the same circumstances in one

 action.”    KB Home v. Koehler, 2015 WL 12844397, *1 (M.D. Fla. May

 15, 2015) (quoting Dep’t of Agric. & Consumer Servs. v. Mid-Fla.

 Growers, Inc., 570 So. 2d 892, 901 (Fla. 1990)).              In determining

 whether the rule applies, the Eleventh Circuit has approved the

 use of a two-factor test whereby a court “analyzes (1) whether the

 case involves the same parties and their privies, and (2) whether

 separate    cases   arise   from   the   same   transaction   or   series   of

 transactions.”      Vanover v. NCO Fin. Servs., Inc., 857 F.3d 833,

 841-42 (11th Cir. 2017) (citation omitted).          “Successive causes of


       4The Court’s conclusion on this issue does not preclude
 Empire from arguing CMR has waived its contractual right to ACV
 damages. See Pajcic v. Am. Gen. Life Ins. Co., 419 F. Supp. 2d
 1380, 1382 (M.D. Fla. 2006) (“Under Florida law, waiver is the
 voluntary and intentional relinquishment or abandonment of a known
 and existing right or privilege which, except for the waiver, the
 party would have enjoyed.     Waiver can be established through
 express language or inferred by actions or conduct demonstrating
 an intent to relinquish one’s rights.” (citation omitted)).



                                      10
Case 2:20-cv-00422-JES-MRM Document 85 Filed 07/30/21 Page 11 of 14 PageID 1408



 action arise from the same transaction or series of transactions

 when the two actions are based on the same nucleus of operative

 facts.”     Id. at 842 (citation omitted).

       Empire argues CMR’s second lawsuit on the same insurance loss

 “is the epitome of claim splitting” and must be dismissed.                    (Doc.

 #57, pp. 22-23.)        The Court disagrees.             The alleged breach of

 contract in the current lawsuit is based on different events than

 those at issue in the prior lawsuit, and therefore the two actions

 are   not    “based   on   the    same      nucleus      of   operative     facts.”

 Furthermore,     because   the    alleged     breach     in   the   current    case

 occurred after summary judgment was rendered in the prior lawsuit,

 it had not accrued at the time of the prior lawsuit.                      See Apple

 Glen, 700 F. App’x at 937 (“A new claim is not barred by the rule

 against splitting a cause of action ‘if the underlying cause of

 action    had   not   accrued    at   the    time   of    filing    the    previous

 lawsuit.’”      (quoting Gilbert v. Fla. Power & Light Co., 981 So. 2d

 609, 614 (Fla. 4th DCA 2008))).          Accordingly, the Court finds the

 rule against claim splitting inapplicable to the current action.

 See Scovell v. Delco Oil Co., 798 So. 2d 844, 846 (Fla. 5th DCA

 2001) (“The rule against splitting a cause of action requires that

 all damages sustained by a party as a result of a single wrongful

 act are lost if not claimed or recovered in one action.                     In the

 instant case, the failure to install the new petroleum lines which

 led to the eviction was an act separate from the subsequent failure



                                        11
Case 2:20-cv-00422-JES-MRM Document 85 Filed 07/30/21 Page 12 of 14 PageID 1409



 to remove the petroleum equipment.          Accordingly, the rule against

 splitting a cause of action is inapplicable to this case.”               (marks

 and citation omitted)).

    C. Duplicative Claim

       Finally, Empire argues CMR’s declaratory judgment claim in

 Count Two should be dismissed because it is “duplicative of and is

 subsumed within” Count One.           (Doc. #57, p. 23.)        Empire argues

 that because Count Two seeks adjudication on the merits of the

 breach of contract claim in Count One, it is duplicative and must

 be dismissed.      (Id.)    The Court disagrees.

       Empire’s     legal    support   for   its   duplication       argument   is

 predominately based on cases from the Southern District.               (Id. pp.

 23-24.)    “But there is a split of authority on this issue between

 the Middle and Southern Districts,” and “[b]eing in the Middle

 District, this Court applies the hometown precedent.”               Rock Custom

 Homes, Inc. v. Am. Zurich Ins. Co., 2019 WL 4477819, *2 (M.D. Fla.

 Sept. 18, 2019).       “[I]n the Middle District, courts regularly

 refuse to dismiss insurance declaratory judgment requests that

 duplicate breach of contract claims.”              Hanus v. AIG Prop. Cas.

 Co., 2020 WL 6154813, *1 (M.D. Fla. Oct. 20, 2020); see also Mack

 v. USAA Cas. Ins. Co., 994 F.3d 1353, 1357 (11th Cir. 2021) (“A

 plaintiff    may   follow    any   successful     claim   for   a   declaratory

 judgment with a request for supplemental relief.            Both the federal

 and Florida declaratory judgment acts expressly allow a plaintiff



                                        12
Case 2:20-cv-00422-JES-MRM Document 85 Filed 07/30/21 Page 13 of 14 PageID 1410



 to request further relief based on a declaratory judgment.”); Blitz

 Telecom Consulting, LLC v. Peerless Network, Inc., 151 F. Supp. 3d

 1294, 1303 (M.D. Fla. 2015) (rejecting duplicative argument as a

 basis      for   denying    declaratory    relief,     noting      “[i]t    is     well-

 established that ‘[t]he existence of another adequate remedy does

 not       preclude     a    declaratory        judgment     that     is     otherwise

 appropriate,’” and stating “declaratory relief may be awarded

 cumulatively to other relief which provides the same remedy”).5

 Accordingly,         the   Court   declines      to   dismiss      the    declaratory

 judgment claim in the First Amended Complaint as duplicative.

       Accordingly, it is now

       ORDERED:

       Defendant       Empire   Indemnity       Insurance    Company’s       Motion   to

 Dismiss      CMR     Construction    &   Roofing      LLC   a/a/o     The       Orchards

 Condominium Association, Inc.’s Amended Complaint (Doc. #57) is

 DENIED.

       DONE AND ORDERED at Fort Myers, Florida, this                      30th     day of

 July, 2021.



       To the extent Empire’s redundancy argument is asserted under
       5

 Rule 12(b)(6) of the Federal Rules of Civil Procedure (Doc. #57,
 p. 10), it fares no better. See Maher v. Rockhill Ins. Co., 2019
 WL 5084093, *3 (M.D. Fla. Feb. 6, 2019) (“[M]otions to dismiss
 made under Rule 12(b)(6) only test the validity of the claim, not
 its redundancy; a redundant claim should not be dismissed as long
 as it is valid.” (citation omitted)); see also Hanus, 2020 WL
 6154813, *1 (“[R]edundancy seems an odd basis to dismiss a
 declaratory judgment request.”).



                                           13
Case 2:20-cv-00422-JES-MRM Document 85 Filed 07/30/21 Page 14 of 14 PageID 1411




 Copies:
 Parties of record




                                      14
